                                                                               108-26 64th Avenue, Second Floor

                                                                               Forest Hills, NY 11375

                                                                               Tel.: 929.324.0717

 Mars Khaimov Law, PLLC                                                        E-mail: marskhaimovlaw@gmail.com




                                                                               July 8, 2021

       VIA ECF
       Hon. Judge Ona T. Wang                                      MEMO ENDORSED
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re: Quezada v. Foodservicedirect.com, Inc.
                   Case No. 1:21-cv-04064

       Dear Judge Wang,

               The undersigned represents Plaintiff Jose Quezada (hereinafter “Plaintiff”) in the above-
       referenced matter.
               The initial conference for this matter is set for July 14, 2021. Defendant was served on May
       27, 2021 and has yet to appear. It is now July 8, 2021, and Plaintiff is in the process of obtaining a
       Certificate of Default from the Clerk of the Court and will promptly be moving the Court for a
       Default Judgment in accordance with its Individual Rules.
               Accordingly, the undersigned requests that the July 14th Conference be adjourned sine
       die, and further requests that Plaintiff be granted an additional 30 days in which to obtain the
       Certificate of Default and present the Court with a Motion for Default Judgment.

               Thank you for your time and consideration of the above request.

                                                                             /s/Mars Khaimov
                                                                             Mars Khaimov, Esq., Principal
                                                                             Mars Khaimov Law, PLLC
"QQMJDBUJPO(3"/5&%5IF*OJUJBM1SFUSJBM$POGFSFODFTDIFEVMFEGPS+VMZ4 JTBEKPVSOFETJOFEJF
1MBJOUJGGJTEJSFDUFEUPGPMMPX+VEHF&OHFMNBZFShT*OEJWJEVBM3VMFTBOE1SBDUJDFTSFHBSEJOHEFGBVMUKVEHNFOUT

4003%&3&%



@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
0OB58BOH          
64.+
